DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-4, 6-7, 9-10, 12-13 and 15-16 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,328,240 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Keats Quinalty on 03/09/2022.
	The claims are amended as follows:
Claim 10 Lines 1-2 reading “wherein the cap capture section is one tab” should read --wherein the cap capture section has one tab--.
Claim 10 Lines 2-3 reading “and the cooperating capture section of the cap is two tabs” should read --and the cooperating capture section of the cap has two tabs--.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present case was found to be rejected under obviousness type double patenting over USPN 10,328,240 which likewise received an obviousness type double patenting rejection over USPN 9,352,129. In the present case, similar to that of the aforementioned issued patents, the prior art failed to anticipate or make obvious an introducer assembly comprising a hub, a valve sealing a passageway through the hub, a valve-retaining cap configured to move between a closed position and an open position; and wherein the hub valve seat and the cap valve seat cooperate to secure the valve into a retained position within the assembly when the cap is in the closed position. Other relevant prior art to be made of note includes Hillstead et al. (USPN 5,755,702) and Fischell et al. (USPN 5,413,561). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/11/2022